DETAILED ACTION
Status of Claims
This is a first action on the merits in response to the application filed on 02/22/2021.
Claims 1-6 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
	Claim 6 recites “wherein each Asset registered on the public ledger may contains one or more of the date of creation of the Asset and the identity of the author/s of the Asset.” The wording “the author/s” should be changed to “an author” or “the authorship.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “granting an owner of the at least one Asset the right to use an official logo representing that the asset is registered in a public Blockchain.” There is insufficient antecedent basis for this limitation. 
	Claim 5 recites “verifying the identity of the receiving natural or legal person.” There is insufficient antecedent basis for this limitation.
	Claim 6 recites “ wherein each Asset registered on the public ledger may contains one or more of the date of creation of the Asset and the identity of the author/s of the Asset.” There is insufficient antecedent basis for this limitation. 
	Dependent claims 2-6 are rejected because they depend on the rejected independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-6 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
Claim 1 recites recording the ownership of an asset. Specifically, the claim recites “receiving … an Asset registration request from a natural or legal person, the request containing a digital signature associated with the natural or legal person; creating a Non-Fungible Token which is a digital fingerprint containing all data relating to the asset including proofs of authorship and ownership, the Non-Fungible Token thereby representing the unique, immutable, and irrefutable fingerprint of the asset; communicating … to generate an entry; and; granting an owner of the at least one Asset the right to use an official logo representing that the asset is registered,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involves a series of steps receiving an asset registration request, creating a non-fungible token representing the ownership of the asset, storing an entry, and granting an owner a right. This is a process that deals with recording the ownership of an asset. The ownership of the registered asset could be transferred and authorized. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as a processor, one or more nodes, a peer-to-peer network, a public ledger, and a public blockchain, merely use a computer as a tool to perform an abstract idea. The blockchain is merely used as a database to store the registered assets. Specifically, a processor, one or more nodes, a peer-to-peer network, a public ledger, and a public blockchain perform the steps or functions of receiving a request, generating an NFT, storing an entry, and granting an owner a right. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processor, one or more nodes, a peer-to-peer network, a public ledger, and a public blockchain to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of recording the ownership of an asset. As discussed above, taking the claim elements separately, a processor, one or more nodes, a peer-to-peer network, a public ledger, and a public blockchain perform the steps or functions of receiving a request, generating an NFT, storing an entry, and granting an owner a right. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of recording the ownership of an asset. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-6 further describe the abstract idea of recording the ownership of an asset. Claim 2 discloses the form of digital signature. Claims 3 and 4 disclose the characteristics of the asset. Claim 5 discloses transferring the ownership of the asset. Claim 6 discloses the data stored on the public ledger. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 20210248653 A1) in view of Yan (US 20190251078 A1).
Claim 1:
	McKenzie discloses the following:
	a.	receiving, by a processor, [an Asset for registration]. (See paragraphs [0020]-[0021], “[t]he product authentication system enables users to rely on product authentications via off-channel sales with the use of cryptography, blockchain, digital assets, and tagging hardware and software such as Near Field Communication [NFC] or other technologies that supports the need to define a digital twin of a physical product, non-fungible tokens [e.g., ERC721 non-fungible tokens], and so on…. Moreover, the authenticator can provide a transaction for recordation in a secure, trusted tracking system, such as a blockchain or hashgraph, indicating that the product has been authenticated by the authenticator on behalf of, for example, the owner of the product”;  paragraph [0030], “[t]he computer-readable storage media can have recorded upon or can be encoded with computer-executable instructions or logic that implements the product authentication system, such as a component comprising computer-executable instructions stored in one or more memories for execution by one or more processors”; Fig 2; and paragraph [0032], “[t]he steps facilitate authentication of a product in one or more categories and register the authenticated product with the product authentication system. In block 210, the product is sent to an authenticator for authentication…. In block 270, the component provides a transaction for recordation in a blockchain or other secure, trusted tracking system, such as a transaction that associates the owner of the product with the unique identifier associated with the tag attached to the product and the generated identifier and signed using a private key [of a public/private key pair] associated with the authenticator.”)
	b.	creating a Non-Fungible Token which is a digital fingerprint containing all data relating to the asset including proofs of authorship and ownership, the Non-Fungible Token thereby representing the unique, immutable, and irrefutable fingerprint of the asset. (See paragraph [0027], “[f]or example, rather than [or in addition to] linking physical tags to physical products, the product authentication system can use non-fungible tokens associated with items that solely exist as virtual items, such as digital collectables issued by brands, generated from end users activating tags for physical products, and so on…. For example, virtual items, such as virtual shirts, shoes, collectible trading cards, and so on, can be associated with non-fungible tokens and transactions involving those virtual items can be recorded in a secure, trusted tracking system, such as a distributed ledger”; paragraph [0032], “[i]n block 250, the component generates an identifier for the product by, for example, generating an identity token for the product, generating a non-fungible token for the product using, for example, the ERC-721 or ERC-1155 standards, applying a hash function [e.g., SHA-256, RIPEMD-160, etc.] to a) the unique identifier associated with the tag, b) a serial number and/or other description information pertaining to the product, including general information [e.g., a stock keeping unit [SKU] code, product type [including, for example, clothing, jacket, shoe, tool, bicycle, recreation, non-perishable, book, collectible, etc.], images of the product, a release date, and so on] and information specific to the product [e.g., information unique to the product, an identifier associated with an owner of the product, condition information, size and/or weight information, manufacture date/time/location, and so on], c) to information about the when the product was authenticated and who authenticated the product, d) to information about who requested the authentication, and so on or any combination thereof.” On of ordinary skill in the art knows that the data stored in a blockchain is immutable.)
	c.	communicating, by the processor, with one or more nodes of a peer-to-peer network to generate an entry in a public ledger. (See paragraph [0008]; paragraph [0027], “[f]or example, virtual items, such as virtual shirts, shoes, collectible trading cards, and so on, can be associated with non-fungible tokens and transactions involving those virtual items can be recorded in a secure, trusted tracking system, such as a distributed ledger”; Fig. 1; paragraph [0029], “[b]lockchain node computing systems 160 represent the nodes of a blockchain network or any other secure, trusted tracking system. In this example, buyer computing systems 120, seller computing systems 130, product authenticator computing systems 140, product scanner computing systems 150, and blockchain node computing systems 160 can communicate via network 180”; and paragraph [0032], “[i]n block 270, the component provides a transaction for recordation in a blockchain or other secure, trusted tracking system, such as a transaction that associates the owner of the product with the unique identifier associated with the tag attached to the product and the generated identifier and signed using a private key [of a public/private key pair] associated with the authenticator. Recording the transaction in the secure, trusted tracking system establishes provenance of the product, and the identifier can be used in transactions [e.g., buying, selling, insuring] to establish a full audit trail of the transactions.”)
	d.	granting an owner of the at least one Asset the right to use an official logo (i.e., a tag attached to a product) representing that the asset is registered in a public Blockchain. (See Fig. 2; paragraph [0032], “[t]he steps facilitate authentication of a product in one or more categories and register the authenticated product with the product authentication system…. In block 240, a physical tag is attached to the product, such as a uniquely identifiable Near Field Communication [NFC] tag. In some cases, the physical tag may be attached by the authenticator. In some cases, the product may be shipped back to the owner or a third-party responsible for attaching the physical tags…. In block 270, the component provides a transaction for recordation in a blockchain or other secure, trusted tracking system, such as a transaction that associates the owner of the product with the unique identifier associated with the tag attached to the product and the generated identifier and signed using a private key [of a public/private key pair] associated with the authenticator”; Fig. 7; and paragraph [0049], “[o]ne of ordinary skill in the art will recognize that tags can be prepared in any number of shapes and sizes, including tags with varying numbers of projections extending outwardly from corresponding central portions, tags with projections positioned to form a square, rectangular, and/or diamond shape, tags with a generally triangular shape, a generally semi-circular shape, a generally crescent shape, an arrowhead shape, an ‘x’ or ‘plus’ configuration, tags with an arbitrary number of projections arranged in an arbitrary configuration, the shape of a letter, word, image, logo, etc.”)
	McKenzie does not explicitly disclose an Asset registration request from a natural or legal person, the request containing a digital signature associated with the natural or legal person.
	However, Yan discloses an Asset registration request from a natural or legal person, the request containing a digital signature associated with the natural or legal person. (See paragraph [0044], “[o]n one hand, in response to creating the asset object, the user who accesses the blockchain network can initiate an asset object creation request to the blockchain network to invoke the smart contract object to complete creation of the asset object, and then add address information of the created asset object to a target object that holds the asset object”; Fig. 1; paragraphs [0048]-[0050], “[r]eceive an asset object creation request”; paragraph [0086]; paragraphs [0090]-[0091], “In addition, a registered user can deploy, to the consortium chain by using the API interface provided by the consortium chain, a transaction that is signed based on the held private key and that is used to request to create an asset object”; and paragraph [0106].)
	McKenzie and Yan disclose registering an asset on a blockchain. Yan further discloses that the request contains a digital signature for authenticating the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Yan in the McKenzie system. Moreover, in order to authenticate the user of the request and improve the reliability of the McKenzie system, one of ordinary skill in the art would have been motivated to contain a digital signature in the request, so that the system can perform authentication on the signature based on the public key that corresponds to the private key held by the user. This feature can improve the security and reliability of the system.
	
Claim 2:
	McKenzie in view of Yan discloses the limitations shown above.
	Yan further discloses wherein the digital signature of the natural or legal person is any form of proof of identity. (See paragraphs [0090]-[0091], “In addition, a registered user can deploy, to the consortium chain by using the API interface provided by the consortium chain, a transaction that is signed based on the held private key and that is used to request to create an asset object…. After receiving the transaction deployed by the user based on the private key, a network node in the consortium chain that corresponds to the registered user can first perform identity authentication on the user based on a public key that corresponds to the private key held by the user.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Yan in the McKenzie system. Moreover, in order to authenticate the user of the request and improve the reliability of the McKenzie system, one of ordinary skill in the art would have been motivated to generate a digital signature in a form of proof of identity, so that the system can perform authentication on the signature based on the public key that corresponds to the private key held by the user. This feature can improve the security and reliability of the system.

Claim 4:
	McKenzie in view of Yan discloses the limitations shown above.
	McKenzie further discloses wherein the Asset represents real estate, movable property, works of art, software, merchandise, contractual agreements, or private capital. (See paragraph [0032], “[i]n block 250, the component generates an identifier for the product by, for example, generating an identity token for the product, generating a non-fungible token for the product using, for example, the ERC-721 or ERC-1155 standards, applying a hash function [e.g., SHA-256, RIPEMD-160, etc.] to a) the unique identifier associated with the tag, b) a serial number and/or other description information pertaining to the product, including general information [e.g., a stock keeping unit [SKU] code, product type [including, for example, clothing, jacket, shoe, tool, bicycle, recreation, non-perishable, book, collectible, etc.], images of the product, a release date, and so on] and information specific to the product [e.g., information unique to the product, an identifier associated with an owner of the product, condition information, size and/or weight information, manufacture date/time/location, and so on].”)
	
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 20210248653 A1) in view of Yan (US 20190251078 A1), and further in view of Vijayan (US 20200005284 A1).
Claim 3:
	McKenzie in view of Yan discloses the limitations shown above.
	Neither McKenzie nor Yan explicitly discloses wherein the Asset represents a copyright, trademark, patent, or design right. 
	However, Vijayan discloses wherein the Asset represents a copyright, trademark, patent, or design right. (See paragraph [0068], “[i]n a number of embodiments, content creators can issue NFTs to users within the content engagement platform. NFTs can be created around a large range of real world media content and intellectual property,” and paragraph [0084], “[t]he content creators 204 can be authenticated by the content engagement platform to confirm that the content creator holds the necessary intellectual property rights to mint an NFT with respect to a particular character and/or piece of content.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Vijayan in the McKenzie system as modified. Moreover, in order to improve the practicability of the McKenzie system, one of ordinary skill in the art would have been motivated to enable the system to process different types of assets, so that the practicability of the system can be improved. 
	
Claim 6:
	McKenzie in view of Yan discloses the limitations shown above.
	McKenzie further discloses wherein each Asset registered on the public ledger may contains one or more of the data of creation of the Asset. (See paragraph [0032], “[i]n block 250, the component generates an identifier for the product by, for example, generating an identity token for the product, generating a non-fungible token for the product using, for example, the ERC-721 or ERC-1155 standards, applying a hash function [e.g., SHA-256, RIPEMD-160, etc.] to a) the unique identifier associated with the tag, b) a serial number and/or other description information pertaining to the product, including general information [e.g., a stock keeping unit (SKU) code, product type [including, for example, clothing, jacket, shoe, tool, bicycle, recreation, non-perishable, book, collectible, etc.], images of the product, a release date, and so on] and information specific to the product [e.g., information unique to the product, an identifier associated with an owner of the product, condition information, size and/or weight information, manufacture date/time/location, and so on].”)
	Neither McKenzie nor Yan explicitly discloses wherein each Asset registered on the public ledger may contain the identity of author of the Asset. 
	However, Vijayan discloses wherein each Asset registered on the public ledger may contain the identity (i.e., a signature) of an author of the Asset. (See paragraph [0084], “[o]nce approved, the content creator 204 can be provided with the right to cryptographically sign NFTs and access an account in which royalty payments can be deposited based upon residual royalty rules specified within the smart contracts underlying NFTs minted by the content creator 204. In many embodiments, the minting of an NFT involves the smart contract underlying the NFT being cryptographically signed by the content creator 204 and a content engagement platform administrator 205,” and paragraph [0105], “[a]s discussed above, minted NFTs are signed by a content creator and an administrator of the NFT blockchain. In addition, a user can verify the authenticity of a particular NFT without the assistance of entities that minted the NFT by verifying that the transaction records involving the NFT within the NFT blockchain are consistent with the various royalty payment transactions required to occur in conjunction with transfer of ownership of the NFT by the smart contract underlying the NFT.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Vijayan in the McKenzie system as modified. Moreover, in order to improve the practicability of the McKenzie system, one of ordinary skill in the art would have been motivated to include the identity of the author of the asset in the blockchain, so that the potential buyer can obtain all different kinds of information associated with the asset that he/she is interested in and that the practicability of the system can be improved. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 20210248653 A1) in view of Yan (US 20190251078 A1), and further in view of Pacella et al. (US 20220122050 A1).
Claim 5:
	McKenzie in view of Yan discloses the limitations shown above.
	McKenzie further discloses wherein the method may further comprise receiving a transfer of ownership request from the natural or legal person, verifying the identify of a recipient, and upon successfully identity verification, communicating with tone or more nodes of the peer-to-peer network to generate an Asset transfer of ownership record on the public ledger. (See paragraph [0007], “[t]he inputs to a smart contract to sell a car may be 1) the identity tokens of the seller, 2) the identity tokens of the buyer, 3) the identity token of the car, and 4) the sale price in U.S. dollars. The computer code ensures that the seller is the current owner of the car and that the buyer has sufficient funds in their account. The computer code then records a transaction that transfers the ownership of the car to the buyer and a transaction that transfers the funds from the buyer's account to the seller's account.”; paragraphs [0022]-[0023]; Fig. 5; and paragraph [0035], “[i]n decision block 525, if the seller's scanner application confirms that the product's authentication is valid [by, for example, checking transactions in a blockchain or a product authentication data store] and that the product is owned by the seller, processing continues at block 526, else the component returns false. In block 526, the scanner application generates a transaction indicating that the seller is selling the tagged product to the potential buyer, the transaction including identification information for the product, the seller, and the buyer, such as a unique identifier associated with each, a public key associated with each, etc. and information about the transaction, such as the date and time of the transaction, the cost, an indication that the transaction is a transfer of ownership, etc. Accordingly, the transaction provides evidence that the buyer is now the current owner. In block 527, the seller signs the transaction with the seller's private key [of a public/private key pair] by, for example, selecting an option to sign in the scanner application. In block 528, the seller's scanner application provides the signed transaction for recordation in the blockchain or other secure, trusted tracking system. In this manner, the purchase history of the authenticated product can be recorded in the blockchain, thereby providing a safe and trusted mechanism for buyers and sellers to determine whether a particular user owns an authenticated product.”)
	Neither McKenzie nor Yan explicitly discloses displaying the updated Asset. 
	However, Pacella discloses displaying the updated Asset. (See Fig. 5 and paragraphs [0051]-[0052], “[i]n certain examples, share function 310 may include providing indicators and/or notifications to a partial owner that indicate the restricted use and/or partial ownership of a shared non-fungible digital asset. For example, a shared digital poster may be provided for display in a graphical user interface together with an indicator in the form of a lock icon, a watermark, and/or any other suitable indicator that may inform a partial owner that they are merely sharing the non-fungible digital asset and do not own the non-fungible digital asset.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Pacella in the McKenzie system as modified. Moreover, in order to improve the practicability of the McKenzie system, one of ordinary skill in the art would have been motivated to display the updated asset to the participants, so that the participants can be notified of the current status of the asset and that the practicability of the system can be improved. 

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Scarselli et al. (US 20190366475 A1) disclose registering and monitoring the asset via a blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685